                 Case 2:21-cv-00669-RSM Document 9 Filed 08/23/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                      SEATTLE DIVISION

10   MOHAMMAD ABDULRAHIMZAI,                              Civil No. 2:21-CV-00669-RSM

11            Plaintiff,

12            vs.                                         ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on Defendant’s Motion, it is hereby ORDERED that the Answer due date shall be

16   amended as follows:

17            Defendant shall have up to and including October 22, 2021, to file a response to

18   Plaintiff’s Complaint, including the certified administrative record. If the certified administrative

19   record becomes available to the Office of the General Counsel before the aforementioned date,

20   the record may be filed earlier, if feasible.

21            If the Commissioner is unable to file the certified administrative record by that date, the

22   Commissioner shall file another motion for extension every 28 days until the certified

23   administrative record becomes available.

24

     Page 1     ORDER - [2:21-CV-00669-RSM]
                Case 2:21-cv-00669-RSM Document 9 Filed 08/23/21 Page 2 of 2



 1
              DATED this 23rd day of August, 2021.
 2

 3

 4

 5
                                                A
                                                RICARDO S. MARTINEZ
                                                CHIEF UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9
     Presented by:
10
     s/ Danielle R. Mroczek
11   DANIELLE R. MROCZEK
     Special Assistant United States Attorney
12   Office of the General Counsel
     Social Security Administration
13   701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
14   Telephone: (206) 615-2946
     Fax: (206) 615-2531
15   danielle.mroczek@ssa.gov

16

17

18

19

20

21

22

23

24

     Page 2    ORDER - [2:21-CV-00669-RSM]
